DETAILED ACTION
	Claims 1-27, 37-39, and 42-46 are currently pending in the instant application and are rejected.  
	Please note claim 37 is non-compliant as it has text on the first line that is added without underlining, specifically, “= Amend to include describe the process in FIG. 4B)”.  Appropriate correction is required.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and the species of the compound of claim 11 in the reply filed on 31 December 2020 has been previously acknowledged. 
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been previously extended to the entirety of Group I, which appears allowable over the prior art of record.  Therefore, inventions V and VI have been previously rejoined.    
Response to Amendment and Arguments 
Applicant's amendment and arguments filed 13 April 2021 have been fully considered and entered into the instant application.
In regards to the 35 USC 112(b) rejection of claims 1-27, 37-39, and 42-46, applicant has amended “comprising” and “comprises” to “having” and “has” respectively.  However, as forms of the term “having” are also considered open ended, see MPEP 2111.03 wherein “having can be open ended and is interpreted in light of the specification.  As the specification describes the formula with the term “comprises” and “comprising”, the forms of the term “having” and “has” 
In regards to the 35 USC 112(b) rejection of claim 37, as the claim still has compound 39 with no chemical name or structure, one must refer back to the specification.  The rejection is therefore maintained.
Applicant’s amendment has overcome the 35 USC 112(a) rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-27, 37-39, and 42-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, these product claims include multiple instances of “having” and “has” within the compound definitions.  For example, “A compound having”, “the compound has”, “the compound of claim ___, having”.   The compound structures are considered indefinite as it is unclear what else is attached or included on the compound with the “having” which is interpreted in light of the specification as open ended as the specification uses the term “comprise”.  Therefore, it is unclear how the additional atoms or elements are attached.  For example, can there be more atoms present, and if so, how many, what atoms?
Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, Claims must, under modern claim practice, stand alone to define an invention, and incorporation into claims by express reference to the specification is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).  Instant claim 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					13 January 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600